DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 3-8, 10-11, and 15-28 are pending. Claims 2, 9, 12, 13 and 14 have been cancelled. Claims 25-28 have been added. Claims 1, 3-8, 10-11, and 15-28 will be examined.  Claims 1, 7, and 18 are independent claims. This Final  Office action is in response to the “Amendments and Remarks” dated 05/06/2022.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 09/08/2021, with respect to claims 1, 3-8, 10-11, and 15-28, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-8, 10-11, and 15-24 under 35 U.S.C. § 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) CRONIN et al., US 20180203455, RAJAPAKSE et al., US 20060012481, ATSMON, US 20190228571, WITHERSPOON et al., US 20070063818, and previously disclosed prior art reference(s) SADR, PALSGAARD, TIWARI, COMPAIJEN, JOHANNESEN,  and FAN. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over SADR et al., US 9883337, herein further known as Sadr, in view of CRONIN et al., US 20180203455, herein further known as Cronin, further in view of RAJAPAKSE et al., US 20060012481, herein further known as Rajapakse,  and further in view of ATSMON, US 20190228571, herein further known as Atsmon.
Regarding claim 1, Sadr discloses an autonomous guided vehicle (column 6, lines 30-35) comprising: memory; one or more processors coupled to the memory (column 2, lines 51-52), the one or more processors (column 2, lines 51-52) configured to determine an intended location (column 6, lines 6-12. Accurate measurement of location of reader) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on a previously determined location (column 13, lines 25-62, previous location estimate (x,y,z)) of the autonomous guided vehicle (column 6, lines 30-35) and further based at least in part on a calculated motion (at least column 12, lines 30-35, "motion" type sensor data) of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (at least column 12, lines 46-47, initial condition (IC)); and an active RFID reader (column 5, line 40) configured to transmit (modulate a radio-frequency) interrogation signal (column 8, lines 31-32 and lines 44-46) to one or more RFID devices (column 8, lines 32-33, receives backscattered signals transmitted from RFID tags in response to the interrogation signals (interrogation signal is transmitted to the one of more RFID tags in order to receive backscattered signals transmitted from RFID tags)), the active RFID reader (column 5, line 40) paired with a plurality of RFID devices that are attached to one or more objects in an environment (column 7, line 41-43) of the autonomous guided vehicle (column 6, lines 30-35), the plurality of RFID devices including the one or more RFID devices  (column 7, lines 60-61, one or more RFID tags 220) further configured to determine an actual location (column 5, lines 33-35) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on one or more response signals (column 8, line 33)  that are received from the one or more RFID devices (column 7, lines 60-61, one or more RFID tags 220) in response to the interrogation signal (column 8, lines 32-33), the one or more processors (column 2, lines 51-52) further configured to determine a likelihood that an actual location (column 5, lines 33-35) of the autonomous guided vehicle (column 6, lines 30-35) in a region of a facility (column 1, line 38) is different from an intended location (column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (column 6, lines 30-35) using a machine learning technique (column 14, lines 8-9) , wherein the facility includes the paired RFID devices (col. 5, lines 36-41).
However, the vehicle of Sadr does not explicitly state, the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle based at least in part on at least one of the following: an area that is covered by the path of the autonomous guided vehicle being greater than or equal to an area threshold, a number of instances in which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle, a confidence in an accuracy of a map using a machine learning technique.
	The method of Cronin teaches an area (paragraph [0147], event area) that is covered by the path of the autonomous guided vehicle (paragraph [0147], first path) being greater than or equal to an area threshold (paragraph [0147], cost is equal to or greater than, or greater than the threshold value).
	It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including an area of the facility that is covered by the path of the autonomous guided vehicle being greater than or equal to an area threshold as taught by Cronin.
One would be motivated to modify Sadr in view of  Cronin for the reasons stated in Cronin paragraph [0002], a more robust system to safely avoid obstacles such as pedestrians or other vehicles, and various additional functions related to autonomous driving using data generated from a variety of devices.  Furthermore, various studies have been conducted on methods of enabling users of autonomous vehicles to experience familiar autonomous driving by using a variety of data.
Additionally, the claimed invention is merely a combination of known elements of an autonomous vehicle and a method of controlling and autonomous vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Rajapakse teaches a number of instances (paragraph [0037], event log, and claim 25) in which the actual location (paragraph [0037], currently located, and claim 25) of the autonomous guided vehicle (paragraph [0012], cargo carrier container 10) in the region is different from the intended location (claim 25, inconsistencies) of the autonomous guided vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including a number of instances in which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle as taught by Rajapakse.
One would be motivated to modify Sadr in view of  Rajapakse for the reasons stated in Rajapakse paragraph [0006], a more robust system for providing a carrier; supporting on the carrier a plurality of items; receiving wireless signals transmitted by tags on the items carried by the carrier; and maintaining a local inventory of items carried by the carrier.
Additionally, the claimed invention is merely a combination of known elements of devices that provide automated monitoring and security for shipping containers, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Atsmon teaches a confidence in an accuracy (paragraph [0083], more accurately, improve accuracy) of a map (paragraph [0083], geographic map data) using a machine learning technique (paragraph [0083], machine learning algorithms).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including a confidence in an accuracy of a map of the facility using a machine learning technique as taught by Atsmon.
One would be motivated to modify Sadr in view of  Atsmon for the reasons stated in Atsmon paragraph [0003], a more robust system for training, evaluating and/or validating the autonomous driving systems controlling the autonomous cars.
Additionally, the claimed invention is merely a combination of known elements of creating a simulated models of a geographical area, optionally including transportation traffic to generate simulation sensory data for an autonomous driving system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 2, the combination of Sadr, Cronin, Rajapakse and Atsmon disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are further configured to: determine an intended orientation of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on a previously determined orientation of the autonomous guided vehicle (column 6, lines 30-35) and further based on the calculated motion (column 10, 40-55); MS# 405399-US-NP- 46 -determine an actual orientation of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on the one or more response signals that are received from the one or more RFID devices in response to the interrogation signal (column 26, lines 3-10, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)); and set a reference orientation of the autonomous guided vehicle (column 6, lines 30-35) on which the navigation of the autonomous guided vehicle (column 6, lines 30-35) is based to be the actual orientation rather than the intended orientation as a result of the calculated motion of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (at least column 12, lines 46-47, initial condition (IC)) being different from an actual motion of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (column 12, lines 30-60,) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion)).
Regarding claims 3, the combination of Sadr, Cronin, Rajapakse and Atsmon disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are configured to navigate the autonomous guided vehicle (column 6, lines 30-35) from the actual location to the intended location to compensate for a difference between the actual location and the intended location. (column 6, lines 30-40, and column 9, lines 50-60, refine the position (i.e. compensate for a difference), geographical location error (i.e. difference between the actual location and the intended location)).
Regarding claim 6, the combination of Sadr, Cronin, Rajapakse and Atsmon disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the active RFID reader includes one or more unidirectional narrow-field active RFID antennas (column 26, lines 55-65, antenna position (i.e. unidirectional narrow-field active RFID antennas) (wherein the movement of the drones and robots, and direction of flight of the drones and robots is required because the antenna(s) are unidirectional and the drone or robot must move and/or change direction in order to send the interrogation signal and receive the tag response signal)).
Regarding claim 26, all limitations have been examined based upon the combination of Sadr, Cronin, Rajapakse and Atsmon with respect to the apparatus in claim 1. The autonomous vehicle in claim 26 can clearly perform the same as the apparatus of claim 1. Therefore, claim 26 is rejected based upon the combination of Sadr, Cronin, Rajapakse and Atsmon, and under the same rationale as claim 1 above.
Regarding claim 27, all limitations have been examined based upon the combination of Sadr, Cronin, Rajapakse and Atsmon with respect to the apparatus in claim 1. The autonomous vehicle in claim 27 can clearly perform the same as the apparatus of claim 1. Therefore, claim 27 is rejected based upon the combination of Sadr, Cronin, Rajapakse and Atsmon, and under the same rationale as claim 1 above.
Regarding claim 28, all limitations have been examined based upon the combination of Sadr, Cronin, Rajapakse and Atsmon with respect to the apparatus in claim 1. The autonomous vehicle in claim 28 can clearly perform the same as the apparatus of claim 1. Therefore, claim 28 is rejected based upon the combination of Sadr, Cronin, Rajapakse and Atsmon, and under the same rationale as claim 1 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse and Atsmon, in view of PALSGAARD et al., US 9974280, herein further known as Palsgaard.
Regarding claim 4, the combination of Sadr, Cronin, Rajapakse and Atsmon disclose all elements of claim 1 above including set a reference location of the autonomous guided vehicle on which navigation of the autonomous guided vehicle is based to be in the second aisle rather than in the first aisle as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location (column 12, lines 30-60,) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion), algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) position estimate with new measurement (i.e. actual location)). 
However, Sadr does not explicitly state the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle; 
Palsgaard teaches the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle (column 15, lines 15-20, passage 14 (i.e. first aisle) other sets of parameters only (i.e. second aisle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including determine that the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle as taught by Palsgaard.
One would be motivated to modify Sadr in view of  Palsgaard for the reasons stated in Palsgaard column 3, line 36-37, a more robust system to reduce a risk of failure in the navigation system and avoid user involvement.
Additionally, the claimed invention is merely a combination well known elements  of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse and Atsmon, in view of TIWARI et al., US 10846657, herein further known as Tiwari.
Regarding claim 5, the combination of Sadr, Cronin, Rajapakse and Atsmon disclose all elements of claim 1 above
However, Sadr does not explicitly state signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices.
Tiwari teaches signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices (column 8, line 30 through column 9, line 10).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices as taught by Tiwari.
One would be motivated to modify Sadr in view of  Tiwari for the reasons stated in Tiwari column 5, lines 1-10, to define continuous scan path along a shelving segment, a shelving structure, an aisle, a set of inventory structures, or throughout the entire store with fixed or varying interrogation parameters and the robotic system can navigate along this continuous scan path while broadcasting an RFID interrogation signal, recording RFID values returned by RFID tags.
Additionally, the claimed invention is merely a combination well known elements  of tracking stock level within a store in the field of stock tracking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 7, 8, 10, and 15-23, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse and Atsmon, in view of FAN et al., US 20180343544, herein further known as Fan.
Regarding claim 7, Sadr discloses a method of using paired RFID devices (column 7, line 41-44) to navigate an autonomous guided vehicle (column 6, lines 30-35), the method comprising: modulating a radio-frequency signal (column 8, lines 31-32 and lines 44-46) by an active RFID reader (column 5, line 40) at the autonomous guided vehicle (column 6, lines 30-35) to generate an interrogation signal (column 8, lines 31-32); determining an intended location (column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on a previously determined location (column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)) of the autonomous guided vehicle (column 6, lines 30-35) and further based at least in part on a calculated motion (column 12, lines 30-35, one or more sensors generate "motion" type sensor data) of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (column 12, lines 46-47, initial condition (IC)); transmitting the interrogation signal (column 8, lines 31-32 and lines 44-46) from the active RFID reader (column 5, line 40) at the autonomous guided vehicle  (column 6, lines 30-35) to one or more RFID devices (column 7, lines 60-61, one or more RFID tags 220), the paired RFID devices (column 7, line 41-43) including the active RFID reader (column 5, line 40) and a plurality of RFID devices (column 7, lines 60-61, one or more RFID tags 220) that are paired with the active RFID reader  (column 6, lines 27-43,  see also at least FIG. 1) and that are attached to one or more objects (column 6, line 29, RFID tagged goods) in an environment of the autonomous guided vehicle (column 6, lines 27-43,  see also at least FIG. 1), the plurality of RFID devices including the one or more RFID devices (column 7, line 41-43); determining an actual location (column 5, lines 33-35) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on one or more response signals (column 8, line 33) that are received from the one or more RFID devices (column 7, lines 60-61, one or more RFID tags 220) in response to the interrogation signal (column 8, lines 32-33); generating location information that indicates whether the intended location (column 6, lines 6-12. accurate measurement of location of reader) analyzing the location information using a machine learning technique  (column 14, lines 8-9) to determine a likelihood that an actual location (column 5, lines 33-35) of the autonomous guided vehicle (column 6, lines 30-35) in a region of a facility (column 1, line 38) is different from an intended location  (column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (column 6, lines 30-35), the facility including the paired RFID devices (column 6, line 46-50).
However, Sadr does not explicitly state performing at least one of the following operations: providing a recommendation to add at least one RFID device in the environment of the autonomous guided vehicle to reduce the likelihood that the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle; or narrowing a coverage geometry of the active RFID reader to focus on the region of the facility.
Fan teaches a method of providing a recommendation to add at least one RFID device in the environment of the autonomous guided vehicle (paragraph [0079], additional RFID components can be added) to reduce the likelihood (Fan, at least paragraph [0079], improve accuracy of the calculation of the location) that the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including providing a recommendation to add at least one RFID device in the environment of the autonomous guided vehicle as taught by Fan.
One would be motivated to modify Sadr in view of  Fan for the reasons stated in Fan paragraph [0003], to execute an operation on the mobile device in response to a determination that the location of the mobile device corresponds to a trigger location. 
Additionally, the claimed invention is merely a combination well known elements of mobile device control based on location, and autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
Sadr discloses further a method comprising: determining an intended orientation (column 10,  40-50, orientation via angular measurements) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on a previously determined orientation (column 10,  40-50, measurement from a gyroscope) of the autonomous guided vehicle (column 6, lines 30-35) and further based on the calculated motion (column 10,  40-50, accelerometer to track velocity and acceleration); determining an actual orientation of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more RFID devices in response to the interrogation signal (column 26, lines 3-10, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)); and setting a reference orientation of the autonomous guided vehicle on which the navigation of the autonomous guided vehicle is based to be the actual orientation rather than the intended orientation as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location  (column 12, lines 30-60) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion)).
Regarding claim 10, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
Sadr discloses further a method wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader (column 8, lines 31-32) at the autonomous guided vehicle (column 4, lines 1-3, see also at least FIG. 3) to one or more active RFID tags (column 5, lines 35-40) that are paired with the RFID reader and that are attached to at least one of the one or more objects; and wherein determining the actual location of the autonomous guided vehicle comprises: determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more active RFID tags in response to the interrogation signal (column 5, lines 35-40, and column 1, lines 40-45, and column 8, lines 30-35, and column 7, lines 40-45, and column 26, lines 3-10, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)).
Regarding claim 15, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
Sadr discloses further a method comprising: determining an area of the facility (column 8, lines 1-5) that is covered by a path of the autonomous guided vehicle (column 7, lines 10-15); wherein analyzing the location information comprises: analyzing the location information and an indication of the area of the facility that is covered by the path of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10) to determine the likelihood.
Regarding claim 16, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
Sadr discloses further a method wherein the location information indicates a number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle (column 3, lines 10-15); and wherein analyzing the location information comprises: analyzing the number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10)  to determine the likelihood.
Regarding claim 17, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
However, Sadr does not explicitly state determining a confidence in an accuracy of a map of the facility using the machine learning technique; wherein analyzing the location information comprises: analyzing the location information and taking into consideration the confidence in the accuracy of the map using the machine learning technique to determine the likelihood.
The method of Atsmon teaches a confidence in an accuracy (paragraph [0083], more accurately, improve accuracy) of a map (paragraph [0083], geographic map data) using a machine learning technique (paragraph [0083], machine learning algorithms); wherein analyzing the location information (paragraph [0080]) comprises: analyzing the location information (paragraph [0080]) and taking into consideration the confidence in the accuracy (paragraph [0083], more accurately, improve accuracy)  of the map (paragraph [0083], geographic map data) using the machine learning technique (paragraph [0083], machine learning algorithms) to determine the likelihood.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including determining a confidence in an accuracy of a map of the facility using the machine learning technique; wherein analyzing the location information comprises: analyzing the location information and taking into consideration the confidence in the accuracy of the map using the machine learning technique to determine the likelihood. as taught by Atsmon.
One would be motivated to modify Sadr in view of  Atsmon for the reasons stated in Atsmon paragraph [0003], a more robust system for training, evaluating and/or validating the autonomous driving systems controlling the autonomous cars.
Additionally, the claimed invention is merely a combination of known elements of creating a simulated models of a geographical area, optionally including transportation traffic to generate simulation sensory data for an autonomous driving system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, Sadr discloses an autonomous guided vehicle (column 6, lines 30-35) comprising: memory; one or more processors coupled to the memory (column 2, lines 51-52), the one or more processors (column 2, lines 51-52) configured to determine an intended location (column 6, lines 6-12, accurate measurement of location of reader) of the autonomous guided vehicle (column 6, lines 30-35) based at least in part on a previously determined location (column 13, lines 25-62, previous location estimate (x,y,z)) of the autonomous guided vehicle (column 6, lines 30-35) and further based at least in part on a calculated motion (at least column 12, lines 30-35, "motion" type sensor data) of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (at least column 12, lines 46-47, initial condition (IC)); and an RFID device (column 1, line 22, passive radio-frequency identification (RFID) tags) configured to: receive one or more interrogation signals from one or more active RFID readers (column 8, lines 30-33), the RFID device paired with a plurality of active RFID readers  (column 7, line 60, RFID reader systems) that are attached to one or more objects (column 7, line 60, RFID reader systems 216, see also at least FIG. 2) in an environment of the autonomous guided vehicle (column 6, lines 30-35), the plurality of active RFID readers (column 7, line 60, RFID reader systems) including the one or more active RFID readers (column 5, line 41, active radio frequency identification (RFID) tags); and transmit one or more response signals (column 8, line 33) to the one or more active RFID readers (column 8, lines 30-33) in response to the one or more interrogation signals (column 8, lines 30-33), that are received from the one or more interrogation signals, the one or more response signals indicating receipt of the one or more interrogation signals by the RFID device (column 8, lines 30-33), the one or more processors further configured to set a reference location of the autonomous guided vehicle (column 1, lines 54-55, updating one or more paths of one or more mobile reader agents) on which navigation of the autonomous guided vehicle  (column 6, lines 30-35)is based to be an actual location (column 5, lines 33-35) of the autonomous guided vehicle (column 6, lines 30-35), which is based at least in part on the one or more response signals (column 8, line 33), rather than the intended location (column 6, lines 6-12) as a result of the calculated motion of the autonomous guided vehicle (column 10, 40-55) from the previously determined location (at least column 12, lines 46-47, initial condition (IC)) being different from an actual motion of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)). 
Regarding claim 19, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors (column 2, lines 51-52) are further configured to: determine an intended orientation  (column 10,  40-50, orientation via angular measurements) of the autonomous guided vehicle (column 6, lines 30-35)  based at least in part on a previously determined orientation (column 10,  40-50, measurement from a gyroscope) of the autonomous guided vehicle (column 6, lines 30-35) and further based on the calculated motion (at least column 12, lines 30-35, one or more sensors generate "motion" type sensor data); and set a reference orientation (column 7, lines 22-23) of the autonomous guided vehicle (column 6, lines 30-35) on which the navigation of the autonomous guided vehicle is based to be an actual orientation (column 10, lines 49-50) of the autonomous guided vehicle (column 6, lines 30-35), which is based at least in part on the one or more response signals (column 8, line 33), rather than the intended orientation (column 10,  40-50, orientation via angular measurements)as a result of the calculated motion (at least column 12, lines 30-35, one or more sensors generate "motion" type sensor data) of the autonomous guided vehicle (column 6, lines 30-35) from the previously determined location (at least column 12, lines 46-47, initial condition (IC)) being different from the actual motion of the autonomous guided vehicle from the previously determined location  (column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)).
Regarding claim 20, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the RFID device includes a passive RFID tag (column 1, line 22, passive radio-frequency identification (RFID) tags).
Regarding claim 21, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the RFID device includes an active RFID tag (column 5, line 40).
Regarding claim 22, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the RFID device includes an active RFID reader (column 8, line 47, reader system both transmits and receives signals).
Regarding 23, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 18 above.
Sadr further discloses a method and autonomous vehicle iteratively performing said determining the intended location, said transmitting the interrogation signal, and said determining the actual location of the autonomous guided vehicle to generate location information that indicates whether the intended location is different from the actual location for each iteration of a plurality of iterations (column 3, lines 10-15); analyzing the location information using a machine learning technique (column 14, lines 1-10), to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility is to be different from an intended location of the autonomous guided vehicle, the facility including the paired RFID devices (column 25, lines 40-50, read (i.e. pair) in the discrete areas A, B, C, and D. an agent  2900 (i.e. active RFID reader paired) and a tag 2902 (i.e. RFID devices) shown in FIG. 29B, receiving (2804) tag (i.e. RFID devices), see also at least FIG. 28, 29A and 29B); and performing at least one of the following operations: modifying a computer software program that controls a path of the autonomous guided vehicle through the facility so that the path avoids the region based at least in part on the likelihood being greater than or equal to a threshold likelihood; providing a recommendation to at least one of (a) change a location of at least one RFID device in the environment of the autonomous guided vehicle  (column 26, lines 1-10, read, (i.e. RFID tags), updating (2810) one or more agent's path (i.e. change a location), see also at least FIG. 28) or (b) add at least one RFID device in the environment of the autonomous guided vehicle to reduce the likelihood that the actual location of the autonomous guided vehicle in the region is to be different from the intended location of the autonomous guided vehicle; or narrowing a coverage geometry of the active RFID reader to focus on the region of the facility based at least in part on the likelihood being greater than or equal to a threshold likelihood.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan in view of COMPAIJEN et al., US 20190138770, herein further known as Compaijen.
Regarding claim 11, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
However, Sadr does not explicitly state transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired MS# 405399-US-NP- 49 -with the RFID reader and that are attached to at least one of the one or more objects.
Compaijen teaches a method wherein transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader and that are attached to at least one of the one or more objects (paragraph 12, and paragraph 28, see at least FIG. 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader as taught by Compaijen.
One would be motivated to modify Sadr in view of Compaijen for the reasons stated in Compaijen paragraph [0004], to achieve full area coverage and a high reading accuracy within environments in which often the articles are packed closely together.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan, in view of JOHANNESEN et al., US 20150235064, herein further known as Johannesen.
Regarding claim 24, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above.
However, Sadr does not explicitly state narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal.
Johannesen teaches a method wherein narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal (paragraph 89, in the conventional art of RF tag detection, using the length of a rectangular shaped aperture as an example, it is observed in FIG. 12 that the half-power beam width (HPBW) of the main lobe from such an aperture is reduced only as the length of the aperture is increased (i.e. the directivity increases as the aperture length increases), see also at least FIG. 12).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal as taught by Johannesen.
One would be motivated to modify Sadr in view of  Johannesen for the reasons stated in Johannesen, to provide identification of at least one object in an image registered with an image registration device which is provided with a wireless tag with identification information related to that object and registering a wireless signal from the wireless tag wherein the wireless signal comprises information for identification of the at least one object and the wireless signal is also used for registering at least one direction to the wireless tag of the at least one object..  
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan, in view of WITHERSPOON et al., US 20070063818, herein further known as Witherspoon.
Regarding claim 25, the combination of Sadr, Cronin, Rajapakse, Atsmon, and Fan disclose all elements of claim 7 above including a likelihood that an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) in a region of a facility (Sadr, column 1, line 38).
However, Sadr does not explicitly state increasing an output energy associated with the interrogation signal.
The method of Witherspoon teaches increasing an output energy (paragraph [0010], power level) associated with the interrogation signal (paragraph [0010], interrogation and/or response signals).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including increasing an output energy associated with the interrogation signal as taught by Witherspoon.
One would be motivated to modify Sadr in view of  Witherspoon for the reasons stated in Witherspoon paragraph [0010], a more robust system to transmit a signal with an effective radiated energy of up to 2 watts in a similar frequency channel.  Furthermore, include narrative for reasoning of Examiner and real world experience.
Additionally, the claimed invention is merely a combination of known elements of automatic data collection (ADC) and radio-frequency identification, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669